Exhibit 10.5

SUNTRUST BANKS, INC.

401(k) EXCESS PLAN

1

Amended and Restated Effective
as of January 1, 2009
SUNTRUST BANKS, INC.
401(K) EXCESS PLAN

AMENDED AND RESTATED EFFECTIVE
AS OFJANUARY 1, 2009

Table of Contents

                                              Page
INTRODUCTION
                    1  
ARTICLE 1
  DEFINITIONS                
1.1
  Account             2  
1.2
  ANEX Plan             2  
1.3
  ANEX Plan Frozen Balance             2  
1.4
  Beneficiary             2  
1.5
  Beneficiary Designation Form             3  
1.6
  Board             3  
1.7
  Cause             3  
1.8
  Code             4  
1.9
  Compensation Committee             4  
1.10
  Deferral Election Form             4  
1.11
  Disabled             4  
1.12
  Election Date             4  
 
  (a)Performance Based Compensation             5  
 
  (b)Newly Eligible Employee             5  
 
  (c)No Commencement after Promotion             5  
1.13
  Eligible Compensation             5  
1.14
  Eligible Employee             6  
1.15
  Employer Stock             6  
1.16
  Excess Plan             6  
1.17
  Excess Plan Frozen Balance             6  
1.18
  401(k) Plan             6  
1.19
  Investment Fund             7  
1.20
  Key Employee             7  
1.21
  Participant             7  
1.22
  Plan Year             7  
1.23
  Separation from Service             7  
1.24
  Valuation Date             7  
ARTICLE 2
  DEFERRAL ELECTION                
2.1
  Election             8  
2.2
  When Operative             8  
ARTICLE 3
  CONTRIBUTIONS                
3.1
  Elective Contributions Made After June 30, 1999             9  
3.2
  Default Investment for Elective Contributions Made After June 30, 1999        
    9  
3.3
  Excess Plan Frozen Balance             9  
3.4
  ANEX Plan Frozen Balance             9  
3.5
  Matching Contributions made after June 30, 1999             10  
3.6
  Other Contributions after June 30, 1999             10  
3.7
  No Actual Investment Required             10  
3.8
  Compliance with Securities Laws             10  
ARTICLE 4
  ALLOCATIONS TO ACCOUNTS     10          
4.1
  Distributions and Forfeitures             11  
4.2
  Elective Contributions             11  
4.3
  Matching Contributions             11  
 
  (a)Crediting Date             11  
 
  (b)Adjustment Process             11  
4.4
  Other Contributions             12  
4.5
  Earnings             12  
4.6
  True-Up Matching Contributions             12  
ARTICLE 5
  VESTING                
5.1
  Generally             13  
5.2
  Exception             13  
ARTICLE 6
  DISTRIBUTIONS                
6.1
  Normal Form of Payment and Commencement             13  
6.2
  Alternate Form of Payment Election             13  
 
  (a)Procedure for Installment Election             14  
 
  (b)Cash-Out             14  
6.3
  Key Employee Delay             14  
6.4
  Subsequent Deferral Election             14  
6.5
  Payment of Death Benefit             15  
6.6
  Disability             15  
6.7
  Withdrawals for Unforeseeable Emergency             15  
 
  (a)Definition             16  
 
  (b)Participant Evidence             16  
 
  (a)Accelerated Payments             16  
6.8
  Special One-Time Election             16  
6.9
  Pre-2005 Deferrals             17  
6.10
  Effect of Taxation             17  
6.11
  Permitted Delays             17  
ARTICLE 7
  CHANGE IN CONTROL                
7.1
  Purpose             17  
7.2
  Definitions             17  
 
  (a)Affiliate             17  
 
  (b)Change in Control             18  
7.3
  Benefit Calculation             19  
7.4
  Amendment Restrictions             19  
ARTICLE 8
  PLAN ADMINISTRATION                
8.1
  General Administration             20  
8.2
  Responsibility of Administrator             20  
8.3
  Books, Records and Expenses             21  
8.4
  Compensation             21  
8.5
  Indemnification             21  
8.6
  Claims             21  
ARTICLE 9
  MISCELLANEOUS                
9.1
  Construction             22  
9.2
  Severability             22  
9.3
  No Alienation or Assignment             23  
9.4
  Incapacity of Recipient             23  
9.5
  No Participation Rights or Contract of Employment             23  
9.6
  Nonqualified Plan             23  
9.7
  Unfunded Plan             24  
 
  (a)Trust             24  
 
  (b)ANEX             24  
9.8
  Right to Amend or Terminate Plan             25  
 
  (a)Distribution of Accounts             25  
 
  (b)409A Requirements             25  
9.9
  Taxes25                
9.10
  Binding Effect             26  
9.10
  Governing Law             26  
ADDENDUM A
  History of Revised Plan Provisions             A-1  
ADDENDUM B
  Grandfathered Amounts             B-1  

2

SunTrust Banks, Inc. 401(k) Excess Plan
Amended and Restated Effective
as of January 1, 2009

Introduction

SunTrust Banks, Inc. (the “Corporation”) has adopted and currently sponsors the
SunTrust Banks, Inc. 401(k) Plan, as amended and restated effective January 1,
2006 and as it may be subsequently amended (the “401(k) Plan”). In accordance
with the provisions of Sections 401(a)(17), 402(g) and 415(c) of the Internal
Revenue Code of 1986, as amended (the “Code”), the 401(k) Plan is limited in its
capacity to allow elective contributions and to provide matching contributions
on behalf of certain highly compensated employees.

The Corporation has also adopted and currently sponsors the SunTrust Banks, Inc.
401(k) Excess Plan, amended and restated January 1, 1999 and subsequently
amended (the “Excess Plan”), in order to provide benefits not otherwise
permitted to be provided under the 401(k) Plan due to the limitations of
Sections 401(a)(17), 402(g) and 415(c) of the Code to a “select group of
management or highly compensated employees” of the Corporation and its
Affiliates within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.

The Excess Plan was last restated with subsequent amendments adopted through
July 1, 1999. The Excess Plan is being amended and restated in this document,
effective as of January 1, 2009, in order to comply with Code Section 409A and
official guidance issued thereunder (except with respect to amounts covered by
Addendum B). Notwithstanding any other provision of the Excess Plan, the Excess
Plan shall be interpreted, operated and administered in a manner consistent with
this intention.

3

ARTICLE 1
Definitions

Unless otherwise defined in this Excess Plan or unless the context in the Excess
Plan clearly indicates another meaning, any defined terms in the 401(k) Plan
that are used in the Excess Plan are hereby incorporated by reference into this
Excess Plan.



1.1   Account means the bookkeeping account that is established for each
Participant and used to measure his benefit under this Excess Plan. Each
Participant’s Account is comprised of the undistributed amount, if any, of
(a) the Participant’s Excess Plan Frozen Balance or ANEX Plan Frozen Balance;
(b) elective contributions, Employer matching contributions and any other
contributions made to this Excess Plan after June 30, 1999, as described in
Article 4 herein; and (c) any earnings, gains or losses on such frozen balances
and contributions. A Participant’s Account shall be utilized solely as a device
for the determination and measurement of the amounts to be paid to the
Participant pursuant to this Excess Plan. A Participant’s Account shall not
constitute or be treated as a trust fund of any kind.



1.2   ANEX Plan means the defined contribution portion of the Crestar Additional
Nonqualified Executive Plan, which was merged into the Excess Plan, effective as
of July 1, 1999.



1.3   ANEX Plan Frozen Balance means with respect to an individual who was a
participant in the ANEX Plan as of June 30, 1999, the balance in his ANEX Plan
Account as of June 30, 1999, as adjusted thereafter for any additional earnings,
gains, losses and distributions. No additional contributions may be made to the
ANEX Plan Frozen Balance after June 30, 1999.



1.4   Beneficiary means the person or entity entitled to receive any benefits
payable under this Excess Plan at the Participant’s death. A Participant may
name one or more primary Beneficiaries and one or more secondary Beneficiaries.
A Participant may revoke a Beneficiary designation by filing a new Beneficiary
Designation Form or a written revocation with the Compensation Committee or its
delegate. If the Compensation

4



Committee or its delegate is not in receipt of a properly completed Beneficiary
Designation Form at the Participant’s death, or if none of the Beneficiaries
named by the Participant survives the Participant or is in existence at the date
of the Participant’s death, then the Participant’s Beneficiary shall be the
Participant’s estate.



1.5   Beneficiary Designation Form means the form that a Participant uses to
name his Beneficiary or Beneficiaries.

1.6 Board means the Board of Directors of the Corporation.



1.7   Cause means for purposes of this Plan and as determined by the
Compensation Committee, in its sole discretion, one or more of the following
actions that serves as the primary reason(s) for the termination of the
Participant’s employment with the Corporation or an Affiliate:



  (a)   the Participant’s willful and continued failure to perform his job
duties in a satisfactory manner after written notice from the Corporation to
Participant and a thirty (30) day period in which to cure such failure;



  (b)   the Participant’s conviction of a felony or engagement in a dishonest
act, misappropriation of funds, embezzlement, criminal conduct or common law
fraud;



  (c)   the Participant’s material violation of the Code of Business Conduct and
Ethics of the Corporation or the Code of Conduct of an Affiliate;



  (d)   the Participant’s engagement in an act that materially damages or
materially prejudices the Corporation or an Affiliate or the Participant’s
engagement in activities materially damaging to the property, business or
reputation of the Corporation or an Affiliate; or

(e) the Participant’s failure and refusal to comply in any material respect with
the current and any future amended policies, standards and regulations of the
Corporation, any Affiliate and their regulatory agencies, if such failure
continues

5 after written notice from the Corporation to the Participant and a thirty
(30) day period in which to cure such failure, or the determination by any such
governing agency that the Participant may no longer serve as an officer of the
Corporation or an Affiliate.

Notwithstanding anything herein to the contrary, if a Participant is subject to
the terms of a change in control agreement with the Corporation (the “Change in
Control Agreement”) at the time of his termination of employment with the
Corporation or an Affiliate, solely for purposes of such Participant’s benefits
under the Plan, “Cause” shall have the meaning provided in the Change in Control
Agreement.

1.8 Code means the Internal Revenue Code of 1986, as amended.



1.9   Compensation Committee means the Compensation Committee of the
Corporation’s Board.



1.10   Deferral Election Form means the form that a Participant uses to elect to
defer a percentage of his Eligible Compensation into his Excess Plan Account.



1.11   Disabled or Disability means a Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s employer and, in addition, has begun to receive benefits under the
Corporation’s Long-Term Disability Plan.



  1.12   Election Date generally means the date by which an Eligible Employee
must submit a valid Deferral Election Form for a Plan Year. The Election Date
for each type of Eligible Compensation shall be such date, as determined by the
Compensation Committee, in its discretion, that is on or before last day of the
calendar year before the year that any services are provided related to such
type of Eligible Compensation.

6



(a) Performance Based Compensation. Notwithstanding the foregoing, if the
Administrator determines that any type of Eligible Compensation qualifies as
“performance-based compensation” under Code Section 409A, the Administrator may
provide that the Election Date shall occur at such later time, up until the date
six (6) months before the end of the performance period as permitted by the
Administrator.



  (b)   Newly Eligible Employee. If an individual becomes an Eligible Employee
after the Election Date for a Plan Year has passed, the Administrator has sole
discretion to determine whether such individual may submit a Deferral Election
Form with respect to any portion of Eligible Compensation for that Plan Year. If
allowed to participate, such individual shall have an Election Date that is no
more than thirty (30) days after such individual is first eligible to
participate in the Excess Plan as permitted under Treas. Reg. § 1.409A-2(a)(7)
(or any other applicable guidance issued thereunder). In the event of an initial
eligibility deferral election under this Section 1.12(b), the Deferral Election
Form shall apply only to the portion of such Eligible Compensation earned for
services performed after such Election Date.



  (c)   No Commencement after Promotion. If an employee initially becomes an
Eligible Employee for purposes of this Excess Plan after the Election Date for a
Plan Year has passed, but may not become a Participant in this Excess Plan
pursuant to Section 1.12(b), he may not participate in this Excess Plan until
the beginning of the next Plan Year, assuming that he is still an Eligible
Employee and that he appropriately files a Deferral Election Form with the
Administrator.

1.13 Eligible Compensation means, for purposes of the Excess Plan, Eligible
Compensation as defined in the 401(k) Plan, from time to time, determined
without regard to Code Section 401(a)(17) and modified in accordance with the
provisions of Section 2.2 of this Excess Plan. Effective January 1, 2006, for
any Participant who retires or terminates employment with the Corporation and
its Affiliates after December 31, 2005, unless otherwise excepted by the
Administrator, Eligible Compensation shall be limited to two times the annual
compensation limit for qualified

7 plans under Code Section 401(a)(17), as adjusted annually for increases in the
cost-of-living.



1.14   Eligible Employee means, for each Plan Year, a management or highly
compensated employee whose Elective Contributions and Matching Contributions
under the 401(k) Plan are limited (a) because his Eligible Compensation under
the 401(k) Plan is limited by the compensation limitations of Code
Section 401(a)(17); (b) due to the limitations of Code Section 402(g) on
Elective Contributions under the 401(k) Plan; or (c) due to the dollar amount
limitation on annual additions of Code Section 415(c)(1)(A), and who is
designated by the Administrator as an Eligible Employee for that Plan Year under
this Excess Plan. An individual shall cease to be an Eligible Employee on the
first to occur of (a) his termination of employment, (b) a determination by the
Administrator that he is no longer a management or highly compensated employee,
or (c) a determination by the Administrator, in its sole discretion, that he is
no longer eligible to participate in the Excess Plan; provided, however, in no
event shall any such determination by the Administrator cancel an irrevocable
deferral election under the Excess Plan. The Administrator shall have sole
discretion to resolve any disputes regarding eligibility under this Excess Plan.

1.15 Employer Stock means the Corporation’s common stock.



1.16   Excess Plan means the SunTrust Banks, Inc. 401(k) Excess Plan as
described in this document as amended from time to time.



1.17   Excess Plan Frozen Balance means with respect to an individual who was a
participant in the SunTrust Banks, Inc. 401(k) Excess Plan as of June 30, 1999,
the balance in his Excess Plan Account as of June 30, 1999, as adjusted
thereafter for any additional earnings, gains, losses and distributions. No
additional contributions may be made to the Excess Plan Frozen Balance after
June 30, 1999.



1.18   401(k) Plan means the SunTrust Banks, Inc. 401(k) Plan, as amended and
restated effective January 1, 2006, and subsequently amended.

8



1.19 Investment Fund means each investment vehicle that, for bookkeeping
purposes, is used to determine the earnings that are credited and the losses
that are charged to each Participant’s Account. Unless the Administrator
announces otherwise, the Excess Plan’s Investment Funds are the same as the
investment options that are available under the 401(k) Plan, excluding Employer
Stock.



1.20   Key Employee means an employee treated as a “specified employee” as of
his Separation from Service under Code Section 409A(a)(2)(B)(i) (i.e., a key
employee (as defined in Code Section 416(i) without regard to Section
(5) thereof)) if the common stock of the Corporation or an Affiliate is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code Section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.



1.21   Participant means an individual who has an Account in this Excess Plan.
An individual ceases to be a Participant when his entire benefit under the
Excess Plan has been distributed or forfeited.

1.22 Plan Year means the calendar year.



1.23   Separation from Service or Separate from Service means a “separation from
service” within the meaning of Code Section 409A.

9

1.24 Valuation Date means the last business day of each Plan Year and such other
dates as the
Administrator may determine from time to time. For purposes of benefit
distributions under the
Excess Plan, the Valuation Date for a distribution shall be the last date
(commonly referred to as
the “payroll cutoff date”) by which the Account must be valued in order to have
the distribution of
all or part of an Account paid on the following payroll date.ARTICLE 2
Deferral Election



2.1   Election. An Eligible Employee who wishes to become a Participant in this
Excess Plan must file an initial Deferral Election Form on or before the
Election Date for a Plan Year, designating the amount of elective contribution
to be made to his Account for the Plan Year, which shall be expressed as a whole
percentage of his Eligible Compensation (between one percent (1%) and twenty
percent (20%) unless otherwise announced by the Administrator – see Addendum A
for history of percentages in prior Plan Years) for the Plan Year. If an
Eligible Employee files a Deferral Election Form by the Election Date but fails
to designate a contribution rate, his contribution rate for the Plan Year shall
be the same rate, if any, that he has elected under the 401(k) Plan as of the
Election Date. A deferral election under this Section 2.1 shall become
irrevocable once the deadline for filing such elections has expired. A
Participant may modify or revoke his deferral election for a subsequent Plan
Year in writing to the Administrator on or before the Election Date for the
relevant Plan Year.

10

2.2 When Operative. For each Plan Year, a Deferral Election Form shall become
operative and shall
apply to Eligible Compensation payable after the earlier of: (a) the date the
Eligible Employee’s
Elective Contributions under the 401(k) Plan equal the Code Section 402(g)
limit; or (b) the date
the Eligible Employee’s Eligible Compensation under the 401(k) Plan exceeds the
Code Section
401(a)(17) limit.ARTICLE 3
Contributions



3.1   Elective Contributions Made After June 30, 1999. Each Participant must
make an initial election to allocate that portion of his Account attributable to
elective contributions made under this Excess Plan after June 30, 1999 among the
Investment Funds in increments of one percent (1%). A Participant’s initial
election shall be a part of his first Deferral Election Form and shall be filed
with the Administrator on or before the relevant Election Date. Thereafter, a
Participant may elect to reallocate that portion of his Account attributable to
elective contributions made after June 30, 1999 among the Investment Funds on a
quarterly or other basis, as determined by the Administrator in its discretion,
and pursuant to the administrative procedures established by the Administrator.



3.2   Default Investment for Elective Contributions Made After June 30, 1999. If
a Participant fails to make an initial election pursuant to Section 3.1, his
elective contributions made after June 30, 1999 to this Excess Plan shall be
deemed to be invested in an Investment Fund selected by the Administrator that
primarily invests in fixed income investments with shorter average maturities
than other Investment Funds.



3.3   Excess Plan Frozen Balance. That portion of a Participant’s Account
attributable to the Participant’s Excess Plan Frozen Balance shall be deemed at
all times to be invested in Employer Stock.



3.4   ANEX Plan Frozen Balance. A Participant’s ANEX Plan Frozen Balance shall
remain invested in the Investment Funds pursuant to the Participant’s investment
election under the ANEX Plan as in effect on June 30, 1999. For Plan Years
beginning after December 31, 1999, a Participant may reallocate his ANEX Plan
Frozen Balance among the Investment Funds on a quarterly or other basis pursuant
to the administrative procedures established by the Administrator.

11



3.5 Matching Contributions made after June 30, 1999. That portion of a
Participant’s Account attributable to Employer matching contributions made after
June 30, 1999 shall be deemed at all times to be invested in Employer Stock,
except, effective January 1, 2002, as provided in Section 4.3 for Employer
matching contributions that are tentatively credited to a Participant’s Account.



3.6   Other Contributions after June 30, 1999. In the event the Administrator
should determine, in its discretion, to allow any other contributions to the
Excess Plan, the Administrator shall maintain records of the type and amount of
such contributions, the Participants to whom such contributions are to be
allocated, and the Investment Funds in which such contributions shall be deemed
to be invested.



3.7   No Actual Investment Required. Notwithstanding the preceding Sections of
this Article 3, this Excess Plan shall remain an unfunded plan and the
description of Employer Stock and Investment Funds in this Article 3, including
any election rights of a Participant, shall not obligate the Corporation to set
aside any funds or to make any actual investments pursuant to this Excess Plan.



3.8   Compliance with Securities Laws. Notwithstanding the foregoing provisions
of this Article 3, if a Participant is subject to Section 16 of the Securities
Exchange Act of 1934 (the “Exchange Act”), then such Participant’s investment
elections shall be subject to such additional rules as may be established by the
Administrator as it deems necessary to ensure that transactions by such
Participant comply with Rule 16b-3 of the Exchange Act (or any successor rules).

ARTICLE 4
Allocations to Accounts



    A            Participant’s benefit under this Excess Plan is equal to the
vested balance of his Account. As of each Valuation Date, amounts shall be
allocated to and charged against each Participant’s Account in accordance with
this Article 4.

12



4.1 Distributions and Forfeitures. Each Participant’s Account will be reduced by
any distributions made under Article 6 and by any forfeitures pursuant to
Section 5.2.



4.2   Elective Contributions. Subject to the limits on Eligible Compensation,
each Participant’s Account shall be credited with elective contributions in
accordance with the Participant’s Deferral Election Form. Elective contributions
shall be credited to the Participant’s Account as of the dates that the Eligible
Compensation would otherwise have been paid to the Participant but for deferral
pursuant to this Excess Plan.



4.3   Matching Contributions. Subject to the limits on Eligible Compensation,
each Participant’s Account shall be credited with Employer matching
contributions based on the rate of Matching Contribution in effect under the
401(k) Plan at the relevant time and the amount of Eligible Compensation that is
deferred under this Excess Plan in accordance with the Participant’s Deferral
Election Form and subject to adjustments by the Administrator.



  (a)   Crediting Date. Matching contributions under this Excess Plan shall be
credited to Participants’ Accounts as of the dates that Matching Contributions
are made to the 401(k) Plan or such other times as the Administrator may
determine in its sole discretion.

(b) Adjustment Process. For any Plan Year beginning on and after January 1,
2002, the Administrator may determine in its sole discretion that Employer
matching contributions for the Plan Year under this Excess Plan shall be subject
to a year-end or more frequent adjustment process. For any such year in which
the adjustment process is in effect, matching contributions under this Excess
Plan shall be tentatively credited to Participants’ Accounts and shall be deemed
to be invested in a money market fund or other Investment Fund selected by the
Administrator that provides fixed earnings until the adjustment process is
complete. At the end of the Plan Year or other more frequent adjustment
interval, the Administrator, in its sole and complete discretion, may reduce
matching contributions for any Participant whose matching contributions exceed
the maximum permissible amount

13 determined by the Administrator for the Plan Year or other interval. Any
excess matching contributions shall be deemed to be forfeited.



4.4   Other Contributions. Any other contributions to the Excess Plan pursuant
to Section 3.6 shall be allocated to the Account of each Participant who, as
determined by the Administrator in its sole discretion, is eligible to receive
an allocation of such contributions.



4.5   Earnings. Each Participant’s Account will be credited with earnings or
charged with losses based on the performance of each Investment Fund and, if
applicable, Employer Stock, as though the Participant’s Account were actually
invested in such Investment Fund or Employer Stock at such times as determined
by the Administrator, but not less frequently than as of the last Valuation Date
of each Plan Year. Earnings and losses will continue to be credited or charged
to the Participant’s Account in accordance with the preceding sentence until the
Valuation Date immediately preceding the date of distribution of Excess Plan
benefits or the date of forfeiture. The amount of such deemed investment gain or
loss shall be determined by the Administrator and such determinations shall be
final and conclusive upon all concerned.

14

4.6 True-Up Matching Contributions. Effective January 1, 2007, the
Administrator, in its sole and
complete discretion, may for any Plan Year direct the Employers to make True-Up
Matching
Contributions as soon as practicable after the end of the Plan Year. Beginning
in the 2007 Plan
Year, unless the Administrator decides otherwise and notifies Participants
before the beginning of
any Plan Year, each Participant who defers the statutory maximum under the
401(k) Plan, and who
also elects to defer Eligible Compensation other than salary to the SunTrust
Banks, Inc. Deferred
Compensation Plan (the “Deferred Compensation Plan”) for the Plan Year and has
any Mandatory
Deferrals (as defined in the Deferred Compensation Plan) vesting in such Plan
Year, will receive a
True-Up Matching Contribution for such deferrals, subject to the annual
Compensation Limit
described in Section 2.2.ARTILCE 5
Vesting



5.1   Generally. Except as provided in Section 4.3 with respect to excess
matching contributions which are deemed a forfeiture and in Section 5.2, a
Participant’s interest in his benefit under the Excess Plan is one hundred
percent (100%) vested and nonforfeitable at all times.



5.2   Exception. A Participant and his Beneficiary shall completely forfeit that
portion of his benefit under the Excess Plan attributable to Employer matching
contributions pursuant to Sections 4.3 and 4.6 (whenever allocated) if the
Participant is terminated for Cause by the Corporation or an Affiliate.
Forfeiture under this Section 5.2 shall be in addition to any other remedies
which may be available to the Corporation or an Affiliate at law or in equity.
This Section 5.2 shall not apply to any Participant to whom Article 7 applies or
to any ANEX Plan Frozen Balance.

ARTICLE 6
Distributions



6.1   Normal Form of Payment and Commencement. Except as otherwise provided in
this Article 6, when a Participant Separates from Service with the Corporation
and its Affiliates for any reason, he shall be paid his Excess Plan benefit in a
single lump-sum cash payment during the first quarter of the calendar year
immediately following the year of his Separation from Service. The amount
payable to the Participant shall be equal to the balance of the Participant’s
Account as of the Valuation Date immediately preceding the date of distribution,
less any required withholding for applicable federal and state income taxes and
employment taxes in accordance with Section 9.9.



6.2   Alternate Form of Payment Election. A Participant who does not wish to
have his benefit under this Excess Plan paid in a lump sum pursuant to
Section 6.1 may elect on a Deferral Election Form to have the portion of his
Account related to amounts deferred

15



pursuant to the Deferral Election Form (and earnings thereon) distributed in
five (5) annual installments, with the first payment commencing in the first
quarter of the calendar year immediately following the year in which the
Participant’s Separation from Service occurs. Each subsequent annual installment
shall be paid during the first quarter of each of the subsequent four
(4) calendar years.



  (a)   Procedure for Installment Election. A Participant’s election to receive
installment payments of the portion of his Account described above in
Section 6.2 shall be made on such forms, written or electronic, as may be
provided by the Administrator and shall not be effective until received and
approved by the Administrator by the relevant Election Date in accordance with
Section 2.1. Each installment payment shall be determined based on the vested
balance of such portion of the Participant’s Account as of the Valuation Date
immediately preceding the date of payment.



  (b)   Cash-Out. Notwithstanding any elections by a Participant, effective on
and after January 1, 2009, if the sum of a Participant’s vested Account balance
under this Excess Plan and any other account balance plan, as described in
Treas. Reg. § 1.409A-1(c)(2)(i), is less than the applicable dollar amount under
Code Section 402(g)(1)(B) at the time of payment, the full vested Account
balance shall be distributed in a lump sum payment during the first quarter of
the calendar year immediately following the year in which his Separation from
Service occurs, subject to the delay for Key Employee as set forth in
Section 6.3.



6.3   Key Employee Delay. Notwithstanding anything herein to the contrary,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six (6) months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid in the seventh month following the Participant’s Separation
from Service.



6.4   Subsequent Deferral Election. A Participant may make one or more
subsequent elections to change the time or form of a distribution for a deferred
amount in accordance with the procedures and distribution rules established by
the Compensation

16



Committee, but any change in the election shall be effective only if the
following conditions are satisfied:



  (a)   The new election may not take effect until at least twelve (12) months
after the date on which the new election is made;



  (b)   In the case of an election to change the time or form of a distribution
under Section 6.1 (lump sum payment after Separation from Service) or 6.2
(installments after Separation from Service), a distribution may not be made
earlier than at least five (5) years from the date the distribution would have
otherwise been made; and



  (c)   The new election must be made at least twelve (12) months before the
date the distribution is scheduled to be paid.



6.5   Payment of Death Benefit. Notwithstanding any elections by the Participant
or provisions of the Excess Plan to the contrary, if a Participant dies at any
time (including after his Separation from Service), the Administrator shall
authorize payment to the Participant’s Beneficiary of any vested benefits due
under the Excess Plan but not paid to the Participant prior to his death.
Payment of the Participant’s vested Account balance shall be distributed to the
Beneficiary in a lump sum payment in the first quarter of the calendar year
immediately following the year of the Participant’s death (provided that any
payment that would occur before such calendar quarter shall be paid as
scheduled).



6.6   Disability. Notwithstanding any elections by a Participant or provisions
of the Excess Plan to the contrary, if a Participant becomes Disabled at any
time, then his vested Account balance will be distributed to the Participant in
a lump sum payment in the first quarter of the calendar year immediately
following the year in which the Participant becomes Disabled (provided that any
payment that would occur before such calendar quarter shall be paid as
scheduled).



6.7   Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or
any portion of his vested Account balance for an Unforeseeable Emergency. The
amounts

17



distributed with respect to an Unforeseeable Emergency may not exceed the
amounts necessary to satisfy such Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under this Excess Plan.



  (a)   Definition. “Unforeseeable Emergency” means, for this purpose, a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.



  (b)   Participant Evidence. The Administrator shall have the authority to
require the Participant to provide such evidence as it deems necessary to
determine whether distribution is warranted pursuant to this Section 6.7. The
Administrator shall use uniform and nondiscriminatory standards in reviewing any
requests for distributions to meet an Unforeseeable Emergency. Amounts
distributed under this Section 6.7 shall be deemed to reduce pro rata the deemed
investment in each Investment Fund in the Participant’s Account.



  (c)   Accelerated Payments. A Participant who has commenced receiving
installment payments pursuant to Section 6.2 shall receive an accelerated
payment of such installments under this Section 6.7(c) to the extent such
accelerated payment does not exceed the amount necessary to meet the
Unforeseeable Emergency.



6.8   Special One-Time Election. Notwithstanding any prior elections or Excess
Plan provisions to the contrary, a Participant who was an employee of the
Corporation and its Affiliates (including on a paid leave of absence) may have
made an election to receive all or a specified portion of his or her Account
pursuant to Section 6.1 and 6.2. Any such election must have become irrevocable
on or before December 31, 2008 and must

18



have been made in accordance with the procedures and distribution rules
established by the Administrator and the transition rules under Code
Section 409A.



6.9   Pre-2005 Deferrals. Notwithstanding the foregoing, Addendum B governs the
distribution of amounts that were earned and vested (within the meaning of Code
Section 409A and regulations thereunder) under the Excess Plan prior to 2005
(and earnings thereon) and are exempt from the requirements of Code
Section 409A.



6.10   Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code Section 409A, such portion shall be distributed
immediately to the Participant.



6.11   Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Excess Plan shall be delayed upon the Administrator’s
reasonable anticipation that the making of the payment would violate Federal
securities laws or other applicable law; provided that any payment delayed
pursuant to this Section 6.11 shall be paid in accordance with Section 409A on
the earliest date on which the Corporation reasonably anticipates that the
making of the payment will not cause a violation of Federal securities laws or
other applicable law.

ARTICLE 7
Change in Control



7.1   Purpose. The purpose of this Article 7 is to provide protection for the
benefits payable under this Excess Plan to a Participant who is affected by a
Change in Control (as defined below).



7.2   Definitions. The following terms shall have the meanings set forth
opposite such terms for purposes of this Article 7.



  (a)   Affiliate means as of any date any organization which is a member of a
controlled group of corporations (within the meaning of Code Section 414(b))

19



      which includes the Corporation or a controlled group of trades or
businesses (within the meaning of Code Section 414(c)) which includes the
Corporation.



  (b)   Change in Control means a “change in control” of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934 as amended and in effect at the time of such “change in control” (the
“Exchange Act”), provided that such a change in control shall be deemed to have
occurred at such time as (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Corporation or any successor
of the Corporation; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board cease, for
any reason, to constitute a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
the Corporation shall be changed, converted or exchanged into or for securities
of another corporation (other than a merger with a wholly-owned subsidiary of
the Corporation) or any dissolution or liquidation of the Corporation or any
sale or the disposition of 50% or more of the assets or business of the
Corporation; or (iv) there is a consummation of any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of the Corporation
immediately before the consummation of such transaction beneficially own more
than 65% of the outstanding             shares of the common stock of the
successor or survivor corporation in such transaction immediately following the
consummation of such transaction and (B) the number of shares of the common
stock of such successor or survivor corporation beneficially owned by the
persons described in Section 7.2(b)(iv)(A) immediately following the
consummation of such transaction is beneficially owned by each such person in
substantially the same proportion that each such

20



person had beneficially owned shares of the Corporation’s common stock
immediately before the consummation of such transaction, provided (C) the
percentage described in Section 7.2(b)(iv)(A) of the beneficially owned shares
of the successor or survivor corporation and the number described in
Section 7.2(b)(iv)(B) of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of the Corporation by the persons described
in Section 7.2(b)(iv)(A) immediately before the consummation of such
transaction.



7.3   Benefit Calculation. In the event of a Change in Control prior to the end
of any Plan Year, the Administrator, in its sole discretion, may waive such
Excess Plan conditions (other than distribution rules for amounts not subject to
Addendum B) as it may deem appropriate to carry out the purposes of the Excess
Plan and may authorize a contribution to Participants’ Accounts for the Plan
Year in accordance with Article 4 based upon (a) each Participant’s Eligible
Compensation earned during the Plan Year through the date of the reorganization
or Change in Control, (b) an estimate by the Administrator of any contribution
on such Compensation that will be made to the Excess Plan for such year and
(c) other criteria as deemed appropriate by the Administrator to carry out the
purpose of the Excess Plan, as set forth above, in light of the circumstances.



7.4   Amendment Restrictions. If there is a Change in Control, no amendment
shall be made to this Excess Plan thereafter which would adversely affect in any
manner whatsoever the benefit payable under this Excess Plan to any Participant
absent the express written consent of all Participants who might be adversely
affected by such amendment if this Article 7 were, or could become, applicable
to such Participants, and the Corporation intends that each Participant rely on
the protections which the Corporation intends to provide through this Article 7.
Notwithstanding the foregoing, the Corporation may amend this Excess Plan
without Participant consent to the extent such an amendment is required by law
or is necessary or desirable to prevent adverse tax consequences to Participants
or their Beneficiaries provided that the Corporation obtains the written opinion
of outside counsel that such an amendment is required by law or is necessary or
desirable to prevent adverse tax consequences to Participants or their
Beneficiaries.

ARTICLE 8
Plan Administration



8.1   General Administration. SunTrust is the named fiduciary, Sponsor and
Administrator of the Plan, unless another Administrator is appointed. SunTrust’s
administrative duties are carried out under the direction and supervision of the
Human Resources Director, who may appoint the Administrator or another entity or
person to carry out one or more administrative duties.



8.2   Responsibility of Administrator. This Administrator shall have sole
discretionary authority for the operation, interpretation and administration of
the Plan. All determinations and actions of the Administrator within its
discretionary authority shall be final, conclusive and binding on all persons,
except that the Administrator may revoke or modify a determination or action it
determines was previously made in error. The Administrator shall exercise all
powers and authority given to it in a nondiscriminatory manner, In addition to
the implied powers and duties that may be needed to carry out the administration
of the Plan, the Administrator shall have the following specific powers and
responsibilities:



  (a)   To establish, interpret, amend, revoke and enforce rules and regulations
as required or desirable for the efficient administration of the Plan.



  (b)   To review and interpret Plan provisions and to remedy provisions that
are ambiguous or inconsistent or contain omissions.



  (c)   To determine all questions relating to an individual’s eligibility to
participate in the Plan and the validity of an individual’s elections.



  (d)   To determine a Participant’s or Beneficiary’s eligibility for benefits
from the Plan and to authorize payment of benefits.

21



  (e)   To delegate any of the Administrator’s rights, powers and duties to one
or more employees or officers of SunTrust or to a third-party administrator.
Such delegation may include, without limitation, the power to execute any
document on behalf of the Administrator and to accept service of legal process
for the Administrator at the principal office of SunTrust.



  (f)   To employ outside professionals and to enter into agreements on behalf
of the Administrator necessary or desirable for administration of the Plan.



8.3   Books, Records and Expenses. The Administrator shall maintain books and
records for purposes of this Plan, which shall be subject to the supervision and
control of the Administrator. SunTrust shall pay the general expenses of
administering this Plan. The Administrator shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by SunTrust with respect to the Plan.



8.4   Compensation. Neither the Administrator nor any delegate who is an
employee of the SunTrust or an Affiliate shall receive any additional
compensation for his services as Administrator or delegate.



8.5   Indemnification.  SunTrust (to the extent permissible under law and
consistent with its charters and bylaws) shall indemnify and hold harmless the
Human Resources Director, the Administrator, each individual member of the
Administrator and any Employee authorized to act on behalf of the Administrator
or any Affiliate or the Administrator under this Plan for any liability, loss,
expense, assessment or other cost of any kind or description whatsoever,
including legal fees and expenses, which they actually incur for their acts and
omissions, past, current or future, in the administration of the Plan.



8.6   Claims. The Administrator shall establish a claims procedure consistent
with the requirements under Department of Labor regulations under section 503 of
ERISA.



     

22

ARTICLE 9
Miscellaneous



9.1   Construction. The headings and subheadings in this Excess Plan have been
set forth for convenience of reference only and have no substantive effect
whatsoever. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or in the
singular, as the case may be, in all cases where they would so apply.



9.2   Severability. In the event any provision of the Excess Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the

23



Excess Plan, but the Excess Plan shall be construed and enforced as if the
illegal or invalid provision had never been inserted.



9.3   No Alienation or Assignment. A Participant, a spouse or a Beneficiary
under this Excess Plan shall have no right or power whatsoever to alienate,
commute, anticipate or otherwise assign at law or equity all or any portion of
any benefit otherwise payable under this Excess Plan, and the Corporation shall
have the right, in the event of any such action, to terminate permanently the
payment of benefits to, or on behalf of, any Participant, spouse or beneficiary
who attempts to do so.



9.4   Incapacity of Recipient. If any person entitled to a distribution under
the Excess Plan is deemed by the Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until a
claim for such payment shall have been made by a duly appointed guardian or
other legal representative of such person, the Administrator may provide for
such payment or any part thereof to be made to any other person or institution
then contributing toward or providing for the care and maintenance of such
person. Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Corporation and the Excess Plan with
respect to the payment.



9.5   No Participation Rights or Contract of Employment. Nothing in this Excess
Plan shall be construed to give any employee of the Corporation or an Affiliate
any right to be selected as a Participant for any Plan Year or to receive any
benefit under this Excess Plan other than as is provided herein. Nothing in the
Excess Plan or any deferral election executed pursuant to the Excess Plan shall
be construed to limit in any way the right of the Corporation or an Affiliate to
terminate a Participant’s employment at any time, without regard to the effect
of such termination on any rights such Participant would otherwise have under
the Excess Plan or any deferral election, or give any right to a Participant to
remain employed by the Corporation or any Affiliate in any particular position
or at any particular rate of remuneration.

9.6 Nonqualified Plan. This Excess Plan shall be administered and maintained as
a plan of deferred compensation for a select group of management or highly
compensated

24 employees which is not intended to meet the qualification requirements of
Code Section 401.



9.7   Unfunded Plan. This Excess Plan is an unfunded plan maintained primarily
for a select group of management or highly compensated employees. The obligation
of the Corporation to provide any benefits under this Excess Plan is a mere
contractual liability and the Corporation is not required to establish or
maintain any special or separate fund or segregate any assets for the payment of
benefits under this Excess Plan. Participants and their Beneficiaries shall not
have any interest in any particular assets of the Corporation by reason of its
obligation under the Excess Plan and they are at all times unsecured general
creditors of the Corporation with respect to any claim for benefits under the
Excess Plan. All amounts of compensation deferred under this Excess Plan, all
property and rights purchased with such amounts and any income attributable to
such amounts, rights or property shall constitute general funds of the
Corporation.



  (a)   Trust. The Corporation may, but is not required to, establish or
maintain any special or separate fund or segregate any assets for the payment of
benefits under this Excess Plan. In the event the Corporation should establish a
“rabbi” trust to assist in meeting the Corporation’s financial obligations under
the Excess Plan, the assets of such trust shall be subject to the claims of
general creditors of the Corporation in the event of the Corporation’s
insolvency. Participants in this Excess Plan and their Beneficiaries shall have
no preferred claim on, or any legal or equitable rights, claims or interest in
any particular assets of any such trust. To the extent payments of all or any
part of the benefits under this Excess Plan are actually made from any such
trust or from any other source, the obligation of the Corporation to make such
payment is satisfied, but to the extent not so paid, benefits earned under this
Excess Plan remain the obligation of, and shall be paid by, the Corporation.



(b)   ANEX. Notwithstanding the foregoing, the Corporation shall have no
obligation to pay any benefits for ANEX Plan Frozen Balances to the extent that
any assets are held in the Crestar Bank Selected Executive Plans Trust and
available to pay such benefits.

25



9.8 Right to Amend or Terminate Plan. The Corporation expects to continue this
Excess Plan indefinitely, but reserves the right to amend or discontinue the
Excess Plan should it deem such an amendment or discontinuance necessary or
desirable. The Corporation hereby authorizes and empowers the Administrator
appointed to administer this Excess Plan to amend this Excess Plan in any manner
that is consistent with the purpose of this Excess Plan as set forth above,
without further approval from the Board or the Compensation Committee except as
to any matter that the Administrator determines may result in a material
increased cost to the Corporation or its Affiliates. However, if the Corporation
or Administrator should amend or discontinue this Excess Plan, the Corporation
shall be liable for payment of any amounts deferred under this Excess Plan and
earnings thereon that have accrued and are vested as of the date of such action.



  (a)   Distribution of Accounts. If the Corporation terminates the Excess Plan,
distribution of balances in Accounts shall be made to Participants and
Beneficiaries in the manner and at the time as provided in Article 6, unless the
Corporation determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
Section 409A.



  (b)   409A Requirements. Notwithstanding the foregoing, no amendment of the
Excess Plan shall apply to amounts that were earned and vested (within the
meaning of Code Section 409A and regulations thereunder) under the Excess Plan
prior to 2005, unless the amendment specifically provides that it applies to
such amounts. The purpose of this restriction is to prevent an Excess Plan
amendment from resulting in an inadvertent “material modification” to amounts
that are “grandfathered” and exempt from the requirements of Code Section 409A.



9.9   Taxes. The Corporation or other payor may withhold from a benefit payment
under the Excess Plan or a Participant’s wages in order to meet any federal,
state, or local tax withholding obligations with respect to Excess Plan
benefits. The Corporation or other payor may also accelerate and pay a portion
of a Participant’s benefits in a lump sum equal to the Federal Insurance
Contributions Act (“FICA”) tax imposed and the income

26



tax withholding related to such FICA amounts. The Corporation or other payor
shall report Excess Plan payments and other Excess Plan-related information to
the appropriate governmental agencies as required under applicable laws.



9.10   Binding Effect. This Excess Plan shall be binding upon and inure to the
benefit of any successor of the Corporation and any successor shall be deemed
substituted for the Corporation under this Excess Plan and shall assume the
rights, obligations and liabilities of the Corporation hereunder and be
obligated to perform the terms and conditions of the Excess Plan. As used in
this Section 9.10, the term “successor” shall include any person, firm,
corporation or other business entity or related group of such persons, firms,
corporations or business entities which at any time, whether by merger,
purchase, reorganization, liquidation or otherwise, or by means of a series of
such transactions, acquires all or substantially all of the assets or business
of the Corporation.



9.11   Governing Law. The Excess Plan and all actions taken pursuant to the
Excess Plan shall be governed by the laws of the State of Georgia (without
regard to its choice-of-law rules) except to the extent such laws are superseded
by federal law.

[Remainder of page intentionally left blank]

27 Executed this 31st day of December 2008.

      Attest:   SunTrust Banks, Inc.
By: /s/ Jean H. Azurmendi
  By: /s/ Donna D. Lange
 
   
Title: VP, Corporate Benefits
  Title: SVP, Corporate Benefits Director
 
   

28

SUNTRUST BANKS, INC. 401(k) EXCESS PLAN

ADDENDUM A
HISTORY OF REVISED PLAN PROVISIONS

The following provisions are records of the Excess Plan’s relevant history.
These provisions have the same Section headings and numbers as the corollary
Sections in the main text of the Excess Plan, with the prefix “A-” to correspond
to this Addendum A. Certain provisions explain rules that were in effect during
the stated periods of the Excess Plan’s existence but have been revised as set
forth in the corollary Sections of the main text of the Excess Plan. Although
revised, these historical provisions may continue to affect the amount of and/or
entitlement to benefits of a Participant or beneficiary whose benefits are
determined after the dates when these provisions were changed, particularly
those Participants who terminated before the effective date of one or more
revisions.

ARTICLE 2
Deferral Election



    A-2.1 Election. For prior Plan Years, the amount of elective contribution
that could be made to the Excess Plan was expressed as a whole percentage of a
Participant’s Eligible Compensation as follows:



  (a)   Between one percent (1%) and twenty percent (20%), effective January 1,
2003.



  (b)   Between one percent (1%) and fifteen percent (15%), effective January 1,
2002.



  (c)   Between two percent (2%) and fifteen percent (15%), effective January 1,
1999.



    A-2.2 Prior Elections. Elections made prior to July 1, 1999 under the Excess
Plan and the ANEX Plan shall remain unchanged for the remainder of the 1999 Plan
Year.

A-2.3 Compensation Limit. Before January 1, 2005, Eligible Compensation taken
into account for purposes of elective contributions and matching contributions
under this Excess Plan was limited to $300,000 or such lesser or greater amounts
as the Administrator may have determined in its sole discretion.

29

SUNTRUST BANKS, INC. 401(k) EXCESS PLAN

ADDENDUM B
GRANDFATHERED AMOUNTS

Distribution of amounts that were earned and vested (within the meaning of Code
Section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) and are exempt from the requirements of Code Section 409A (the
“Grandfathered Amounts”) shall be made in accordance with the Plan terms as in
effect on October 3, 2004 and as summarized in this Addendum B. Unless otherwise
specified below, all Section references in this Addendum B shall refer to
Sections in this Addendum B.

ARTICLE 6

Distributions



    B-6.1 Normal Form of Payment and Commencement. Except as otherwise provided
in this Section B-6, when a Participant separates from service with the
Corporation and its Affiliates for any reason, he shall be paid his Excess Plan
benefit in a single lump-sum cash payment during the first quarter of the
calendar year immediately following the year of his separation. The amount
payable to the Participant shall be equal to the balance of the Participant’s
Account as of the Valuation Date immediately preceding the date of distribution,
less withholding for applicable federal and state taxes.

     
B-6.2
 

 
  Alternate Form of Payment Election. At any time prior to the
January 1 following a Participant’s separation from service, a
Participant may elect, in lieu of the lump-sum payment described in
Section B-6.1, to receive payment of his total benefit under this
Excess Plan in five (5) substantially equal annual installments,
payable in cash. The initial installment shall be paid during the
first quarter of the calendar year immediately following the year of
his separation. Each subsequent annual installment shall be paid
during the first quarter of each of the subsequent four calendar years.
Each installment payment shall be determined based on the balance of
the Participant’s Account as of the Valuation Date immediately
preceding the date of payment and shall be reduced by
withholding for applicable federal and state taxes. A
Participant’s election to receive installment payments of his Excess
Plan benefit pursuant to this Section B-6.2 shall be made in writing on
such forms as may be provided by the Administrator and shall not be
effective until received and approved by the Administrator.
B-6.3
  Special Rule for Certain Participants. Notwithstanding Sections B-6.1
and B-6.2, a Participant who separates from service before January 1,
2000 or any other Participant as the Administrator shall determine in
its sole discretion, which shall be set forth in an Exhibit to this
Excess Plan, shall receive payment of his Excess Plan benefit as soon
as administratively feasible following such date of separation in the
form of payment previously elected by the Participant. If the
Participant elected an installment form of payment, the initial
installment payment shall be made as soon as administratively possible
following the date of separation; and each subsequent annual
installment shall be paid during the first quarter of each of the
subsequent four calendar years.
B-6.4
  Death. In the event of a Participant’s death, the Administrator shall
authorize payment to the Participant’s Beneficiary of any benefits due
hereunder but not paid to the Participant prior to his death. Payment
shall be made at the same time as if the Participant had retired on the
date of his death and in accordance with the Participant’s distribution
election in effect at his death. The Beneficiary (other than a
Beneficiary entitled to a payment pursuant to Section B-6.3) may
request a change in the form of payment by making a written request to
the Administrator prior to January 1 of the calendar year in which the
benefit will be paid. The Administrator has sole discretion and
authority to approve or deny the Beneficiary’s request, taking into
account such factors as the Administrator may deem appropriate.

If a Participant dies after having received one or more installments but before
all installment payments have been made, the remaining annual installment
payments shall be paid to his Beneficiary at the same time they would otherwise
have been paid to the Participant. The Beneficiary may request an accelerated
payment in the form of a lump-sum cash payment by making a written request to
the Administrator prior to the January 1 of the calendar year in which the
benefit will be paid. The Compensation

30 Committee has sole discretion and authority to approve or deny the
Beneficiary’s request.



    B-6.5 Disability. A Participant shall be entitled to payment of his Excess
Plan benefit in the event of his Total Disability only if the conditions of
Subsections B-6.5.1 and B-6.5.2 are met. In such situation, payment of the
Participant’s benefit shall commence pursuant to Sections B-6.1 or B-6.2 as if
the Participant separated from service on the date all such conditions are met.
A Participant shall be considered to have a Total Disability only if:



      B-6.5.1 The Participant has incurred a “Total Disability” as such term is
defined in the SunTrust Banks, Inc. Long-Term Disability Plan (or any successor
plan), which entitle the Participant to disability payments under such Plan; and



      B-6.5.2 The Administrator determines, in its sole discretion, based upon
medical evidence furnished by the Participant, that the disability is
anticipated to be a permanent disability.



    B-6.6 Extreme Financial Hardship. A Participant may request a distribution
of all or part of his vested Excess Plan benefit prior to the date specified in
Sections B-6.1 through B-6.5 due to an extreme financial hardship, by submitting
a written request to the Administrator with evidence satisfactory to the
Administrator to demonstrate the circumstances constituting the extreme
financial hardship. The Administrator, in its sole discretion, shall determine
whether an extreme financial hardship exists. An extreme financial hardship
means an immediate, catastrophic financial need of the Participant occasioned by
(i) a tragic event, such as the death, total disability, serious injury or
illness of a Participant or the Participant’s spouse, child or dependent; or
(ii) an extreme financial reversal or other impending catastrophic event which
has resulted in, or will result in, harm to the Participant or the Participant’s
spouse, child or dependent. A distribution for extreme financial hardship may
not exceed the amount required to meet the hardship and may be made only if the
Administrator finds the extreme financial hardship may not be alleviated from
other resources reasonably available to the Participant, including without
limitation, liquidation of investment assets or luxury assets, or loans from
financial institutions or other sources. The Administrator shall have the
authority to require the

31



Participant to provide such evidence as the Committee deems necessary to
determine whether distribution is warranted pursuant to this Section B-6.6. The
Administrator shall use uniform and nondiscriminatory standards in reviewing any
requests for distributions to meet an extreme financial hardship.



      B-6.6.1 Form and Commencement. A hardship distribution to a Participant
pursuant to this Section B-6.6 shall be made in a single lump-sum cash payment
(less withholding for applicable federal and state taxes) as soon as practicable
after the Administrator approves the hardship request. Amounts distributed for
hardship shall be deemed to reduce pro rata the deemed investment in each
Investment Fund, including any Employer Stock, in the Participant’s Account.



      B-6.6.2 Accelerated Installment Payments. A Participant who has commenced
receiving installment payments pursuant to Section B-6.2 may request
acceleration of such payments in the event of an extreme financial hardship. The
Administrator may permit accelerated payments to the extent such accelerated
payment does not exceed the amount necessary to meet the extreme financial
hardship.

B-6.7 Payment to Guardian, Legal Representative or Other. If a benefit hereunder
is payable to a minor or a person declared incompetent or to a person incapable
of handling the disposition of his property, the Administrator may direct
payment of such Plan benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or person. The
Administrator may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the benefit. A
payment pursuant to this Section B-6.7 shall completely discharge the
Administrator and the Corporation from all liability with respect to such
benefit.

32

ARTICLE 9

Miscellaneous

B-9.8 Right to Amend or Terminate Plan. The Corporation expects to continue this
Excess Plan indefinitely, but reserves the right to amend or discontinue the
Excess Plan should it deem such an amendment or discontinuance necessary or
desirable, subject to the restrictions on amendments after a Change in Control.
The Corporation hereby authorizes and empowers the Administrator to amend this
Excess Plan in any manner that is consistent with the purpose of this Excess
Plan as set forth above, without further approval from the Board except as to
any matter that the Administrator determines may result in a material increased
cost to the Corporation. However, if the Corporation or Administrator should
amend or discontinue this Excess Plan, the Corporation shall be liable for any
contributions and earnings thereon that have accrued and are vested as of the
date of such action.

33